              Case 1:18-cv-01468-AWI-SAB Document 50 Filed 07/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11    ELENOR SKYE VILLANUEVA PATINO, et                     Case No. 1:18-cv-01468-AWI-SAB
      al.,
12                                                          ORDER SETTING SETTLEMENT
                      Plaintiffs,                           CONFERENCE BEFORE JUDGE
13                                                          KENDALL J. NEWMAN
               v.
14                                                          (ECF No. 49)
      COUNTY OF MERCED, et al.,
15
                      Defendants.
16

17
              Pursuant to the stipulation of the parties, a settlement conference is hereby scheduled for
18
     August 13, 2020, at 9:00 a.m. before United States Magistrate Judge Kendall J. Newman in
19
     Courtroom 25 at the Robert T. Matsui United States Courthouse, 501 I Street, Sacramento, CA
20
     95814.
21
              The parties are instructed to have a principal with full settlement authority present for the
22
     settlement conference or to be fully authorized to settle the matter on any terms. The individual
23
     with full settlement authority to settle must also have unfettered discretion and authority to
24
     change the settlement position of the party, if appropriate.          The purpose behind requiring
25
     attendance of a person with full settlement authority is that the parties view of the case may be
26
     altered during the face to face conference. An authorization to settle for a limited dollar amount
27
     or sum certain can be found not to comply with the requirement of full authority to settle. The
28


                                                        1
            Case 1:18-cv-01468-AWI-SAB Document 50 Filed 07/02/20 Page 2 of 2


 1 parties are directed to exchange non-confidential settlement conference statements seven days

 2 prior to the settlement conference. These statements shall be simultaneously delivered to the

 3 Court using the following email address: kjnorders@caed.uscourts.gov. These statements should

 4 not be filed on the case docket. If a party desires to share additional confidential information

 5 with the Court, they may do so pursuant to the provisions of Local Rule 270(d) and (e). The

 6 parties shall contact Judge Newman’s chambers concerning any questions regarding remote

 7 appearances due to the COVID-19 public health situation. Judge Newman may issue further

 8 instructions pertaining to the settlement conference.

 9
     IT IS SO ORDERED.
10

11 Dated:     July 1, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
